Citation Nr: 0417860	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-14 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from March 1952 to December 
1953.  

The current appeal arose from a March 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to special monthly 
pension by reason of being in need of aid and attendance or 
on account of being housebound.  


FINDINGS OF FACT

1.  The veteran is permanently and totally disabled from the 
following nonservice-connected disabilities: arthritis of the 
hands, shoulders, lumbar spine and left ankle, and 
hypertension.  The combined disability evaluation is 70 
percent.  

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

3.  It is not shown by the probative evidence that the 
veteran is bedridden; or is unable to dress/undress himself, 
keep himself clean and presentable, feed himself, or attend 
to the wants of nature without the care and assistance of 
another person on a regular basis; or is so physically or 
mentally incapacitated that he requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.

4.  It is not shown that the veteran's disabilities 
substantially restrict him to his dwelling, the immediate 
premises, or a ward or clinical area of an institution.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

In the instant case, the agency of original jurisdiction 
decision was issued after the passage of VCAA.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim for special monthly 
pension in an April 2003 notification letter.  Specifically, 
the RO notified the veteran of the evidence and information 
necessary to substantiate his claim for special monthly 
pension.  The VA fully notified the veteran of what is 
required to substantiate his claim in this notification 
letter.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to special monthly pension in the March 2002 
rating decision, the August 2002 statement of the case and 
the March 2003 and May 2003 supplemental statements of the 
case.  The statement of the case and the supplemental 
statements of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefit sought, 
and included a detailed explanation as to why the veteran had 
no entitlement under the applicable laws and regulations 
based on the evidence provided.  The duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case the veteran has not identified any 
pertinent VA or private medical treatment.  The evidence 
already includes all post-service VA compensation examination 
reports.  It also includes an August 1998 private aid and 
attendance examination report, which the veteran submitted in 
connection with his previous claim for benefits.  

In this case the veteran has submitted a December 2001 
private aid and attendance examination report.  The veteran 
also underwent VA compensation examinations for aid and 
attendance in February 2003 and May 2003.  These reports have 
been obtained.  All the above examination reports include 
medical findings and opinions on the issue of whether the 
veteran is entitle to special monthly pension by reason of 
being in need of aid and attendance or on account of being 
housebound.  

The Board finds that additional development is not necessary 
to make a decision on the claim in this case.  The medical 
evidence and opinions contained in the above examination 
reports demonstrate that there is no reasonable possibility 
that any further assistance VA would provide to the claimant 
would substantiate the claim.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).  Consequently, no further development 
is necessary for resolution of the claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Legal Criteria

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 
C.F.R. § 3.351(a)(1) (2003).

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  See 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there is a constant need.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996) the CAVC held that, 
in order to be awarded special monthly pension on the basis 
of the need for aid and attendance, the record must show at 
least one of the enumerated factors in § 3.352(a).  Turco, 
supra, at 224.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is substantially confined as a direct result of his or 
her disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. § 3.351.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Board has reviewed the evidence of record.  The veteran 
is permanently and totally disabled from the following 
nonservice-connected disabilities: arthritis of the hands, 
shoulders, lumbar spine and left ankle, and hypertension.  
The combined disability evaluation is 70 percent.  The 
competent, probative evidence of record demonstrates that the 
veteran is not helpless or requires aid and attendance solely 
as a result of the disabilities recognized for pension 
purposes.  

Section 3.351(b) defines the need for aid and attendance as 
"helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person."  Section 
3.351(c), which is labeled "[a]id and attendance; 
criteria," establishes three alternative criteria that 
constitute helplessness.  Neither of the first two criteria 
under section 3.351(c) is applicable to this case, because 
the first provision deals with situations where the claimant 
is legally blind, 38 C.F.R. § 3.351(c)(1), and the second 
provision deals with situations where the claimant is 
confined to "a nursing home because of mental or physical 
incapacity."  38 C.F.R. § 3.351(c)(2).  

The veteran does not contend, and the evidence does not show 
that he is legally blind or that he is confined to a nursing 
home because of mental or physical incapacity.  38 C.F.R. 
§ 3.351(c)(1)(2).  

The third criterion, 38 C.F.R. § 3.351(c)(3), directs 
consideration pursuant to section 3.352(a).  The most 
probative evidence of record consists of the August 1998 
private aid and attendance examination report, and the 
February 2003 and May 2003 VA compensation examination 
reports for aid and attendance.  

The examiner who performed the August 1998 aid and attendance 
examination noted that the veteran was not bedridden and that 
he could walk and get around unassisted and undress and dress 
himself unassisted.  The veteran could attend to the needs of 
nature unassisted and he could wash and keep himself 
ordinarily clean and presentable.  The examiner also reported 
that the veteran was physically and mentally able to protect 
himself from the everyday hazards of life.  The examiner 
described the veteran's osteoarthritis as moderately severe 
and his hypertension as moderate.  Based on the examination 
the examiner concluded that the veteran was not in need of 
the aid and attendance of someone else in ordinary activities 
of daily living.  The examiner also concluded that the 
veteran was not housebound, i.e., confined to his home or 
immediate premises.  

The February 2003 VA examination report shows the examiner 
reviewed the veteran's claims folder in connection with the 
examination.  The examiner also performed a complete 
physician examination.  The examiner noted that the veteran's 
disabilities included severe generalized arthritis of 
multiple joints and hypertension and glaucoma, which were 
treated and controlled with medication.  The examiner stated 
that there were no other pathological processes in other 
parts of the veteran's body systems.  The veteran described 
his typical day as visiting with friends, playing cards and 
dancing three nights a week.  The examiner stated that the 
veteran did not require an attendant to report for the 
examination and, in fact, he was able to drive himself to and 
from the examination without difficulty.  The veteran was not 
hospitalized or permanently bedridden and he had the capacity 
to protect myself from the hazards or dangers of daily 
living.  The examiner stated that the veteran was self-
sufficient.  The examiner also stated the veteran was able to 
prepare meals, bathe himself and ambulate without aid.  The 
examination concluded that the veteran did not require the 
regular assistance of another person.  

The examiner who performed the May 2003 aid and attendance 
examination noted that the veteran had pain affecting 
multiple joints and mobility difficulties but he was normal 
in appearance and posture.  The veteran was not accompanied 
by another person to the examination and the examiner noted 
he was not hospitalized.  The veteran was able to walk 
without the assistance of another person and he was able to 
leave home as needed.  He also did not require aids for 
locomotion.  The examination concluded that the veteran did 
not require daily personal health care services or daily 
skilled services.  

In this case the above examination findings and conclusions 
constitute the competent, probative evidence.  These 
examination findings are highly probative because these 
examiners had an opportunity to conduct an examination prior 
to rendering a medical opinion on the issue.  The February 
2003 VA examination is particularly probative of the issue 
because the examiner had an opportunity to review all the 
evidence of record in connection with the examination.  The 
Board also notes that the examination findings in all three 
reports are consistent with respect to the limitations 
resulting from the veteran's nonservice-connected 
disabilities.  All three examiners concluded that the veteran 
does not require the aid and assistance of another person.  
This evidence demonstrates that his nonservice-connected 
disabilities do not result in physical or mental impairment 
to such an extent that he needs assistance to protect him 
from the hazards in his daily environment.  

In support of his claim is a December 2001 aid and attendance 
examination report.  The examiner noted that the veteran had 
long term progressive pain affecting his back, shoulders and 
hands, which limited his activities.  The examiner indicated 
that the veteran could not walk and get around unassisted or 
undress and dress himself unassisted.  The examiner also 
indicated that the veteran could not wash and keep himself 
ordinarily clean and presentable.  The examiner also reported 
that the veteran was not physically and mentally able to 
protect himself from the everyday hazards of life.  Based on 
the examination the examiner concluded that the veteran was 
in need of the aid and attendance of someone else in ordinary 
activities of daily living.  The examiner also concluded that 
the veteran was housebound, i.e., confined to his home or 
immediate premises.  

The above medical conclusions are entirely inconsistent with 
the examination findings reported during the August 1998 aid 
and attendance examination and the VA examinations performed 
in February 2003 and May 2003.  This report is also 
incomplete and does not include objective examination 
findings, which support the medical conclusions.  While the 
examiner concludes that the veteran was confined to his home 
or immediate premises, the examiner fails to explain how the 
veteran was able to attend that examination.  The examiner 
also concludes that the veteran could not walk and get around 
unassisted but the examiner does not report or list any aids 
the veteran uses for locomotion.  For these reasons the Board 
finds that these medical conclusions are not entitled to a 
high degree of probative value in this case.  The Board also 
finds that these findings and conclusions are far outweighed 
by the findings and medical conclusions contained in the 
remaining examination reports.  

The Board finds that the more probative evidence shows the 
veteran's disabilities for pension purposes have not shown 
that he is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less, or is a 
patient in a nursing home because of physical or mental 
incapacity.  It establishes that the veteran is not bedridden 
and his arthritis has not resulted in loss of coordination of 
his extremities or extreme weakness with inability to attend 
to the wants of nature.  The evidentiary record further shows 
that the veteran is not confined to his dwelling and the 
immediate premises, or a ward or clinical area of an 
institution.  As noted above, he is able to independently 
care for his personal needs on a regular basis, and is not 
bedridden.  

The overwhelming medical findings, as well as the veteran's 
own statements, show that the veteran does not meet the 
criteria for special monthly pension based upon the need for 
aid and attendance or housebound benefits.  Consequently, the 
Board finds that the veteran's claim for special monthly 
pension based upon need for aid and attendance or on account 
of being housebound must be denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
special monthly pension by reason of being in need of aid and 
attendance or on account of being housebound.  Gilbert, 1 
Vet. App. at 53.









ORDER

Entitlement to special monthly pension by reason of being in 
need of aid and attendance or on account of being housebound 
is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



